PER CURIAM.
This is an appeal by R.M. and W.P., juveniles, from an adjudication of delinquency based upon the trial court’s finding them guilty of the crimes of robbery.
Appellants challenge the sufficiency of the evidence to sustain the convictions. We find the point well taken as to appellant R.M. and reverse as to his conviction. Lockett v. State, 262 So.2d 253 (Fla. 4th DCA 1972); K. W. U. v. State, 367 So.2d 647 (Fla. 3d DCA 1979); J. H. v. State, 370 So.2d 1219 (Fla. 3d DCA 1979).
We have carefully considered the points on appeal by appellant W.P., and in the light of the record on appeal, briefs and argument of counsel we have concluded that W.P. has failed to demonstrate reversible error. Therefore, the order declaring W.P. a delinquent is affirmed. The order declaring R.M. a delinquent is reversed.